SEVENTH COURT OF APPEALS
 SET FOR SUBMISSION ON ORAL ARGUMENT WEDNESDAY, SEPTEMBER 2, 2015

                                          AT 9:00 A.M.

      (Before Chief Justice Brian Quinn, Justice Mackey K. Hancock, Justice Patrick A. Pirtle)


07-14-00318-CR       Danny Oltivero v. The State of Texas                     Deaf Smith County

                     Frank Jackson, Edgar A. Mason – Appellant                O/A Requested

                     Chris Strowd, Assistant                                  O/A Requested
                      District Attorney – State




07-14-00333-CR       The State of Texas v. Sammy Carl Williams                Lynn County

                     Michael Munk, District Attorney                          O/A Requested
                     Jason Bujnosek, Assistant District Attorney
                      – State

                     THE LAW OFFICE OF ALLISON CLAYTON                        O/A Requested
                      (Allison Clayton)
                     MARK SNODGRASS LAW OFFICE
                      (Mark S. Snodgrass)
                      – Appellee




07-14-00345-CR       Marc Allen Mason v. The State of Texas                   Randall County

                     Eric Coats – Appellant                                   O/A Requested

                     Kristy Wright, Assistant District                        O/A Requested
                      Attorney – State